     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 1 of 19



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF OKLAHOMA

1. TED FINE, d/b/a FINE PAWN,            )
a Sole Proprietorship,                   )
                                         )
                           Plaintiff,    )
                                         )
vs.                                      )           Civil Action No.   19-CV-227-RAW
                                         )
1. THE CITY OF SALLISAW, OKLAHOMA,       )
2. ERNIE MARTENS, MAYOR                  )
for The City of Sallisaw, Oklahoma,      )
3. KEITH SKELTON , City Manager for the  )
City of Sallisaw, Oklahoma,              )
4. BOARD OF COMMISSIONERS FOR THE )
CITY OF SALLISAW, OKLAHOMA,              )
5. RONNIE LOWE, COMMISSIONER WARD 1,)
6. PHILLIP GAY, COMMISSIONER WARD 2, )
7. JULIAN MENDIOLA, COMMISSIONER         )
WARD 3,                                  )
8. SHANNON VANN, COMMISSIONER            )
WARD 4,                                  )
9. LARRY LANE, individually and as the   )
Sheriff of Sequoyah County, Oklahoma,    )
10. GENE WHEAT, individually and as an   )
Investigator for the Sheriff of Sequoyah )
County, Oklahoma.                        )
11. SALLISAW POLICE DEPARTMENT           )
                                         )
                           Defendants.   )

                             VERIFIED COMPLAINT

      The Plaintiff, Ted Fine, d/b/a Fine Pawn, by and through his attorneys,

LKDLAW, P.C., by Laurence K. Donahoe and CONRADY LAW, PLLC by James A.

Conrady and for his causes of action and claims for relief against the above-

named Defendants makes the following statements and allegations:


                                   Page 1 of 18
      6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 2 of 19



                           PRELIMINARY STATEMENTS

       1.     The Plaintiff has protected property rights and interests by virtue of

the 4 th, 5 th and 14 th Amendments to the United States Constitution. Each and all

of the acts alleged herein were done by the Defendants, and each of them,

individually and under color of law, and did deprive the Plaintiff of his rights as

guaranteed by the United States Constitution and Article 2, Section 30 of the

Constitution of the State of Oklahoma.

       2.     The licensing and regulation of pawnshops and the framework for

the interaction with law enforcement is set forth in the Oklahoma Pawnshop Act

which was enacted in 1972 as amended, by the Legislature of the State of

Oklahoma, has preempted the governance and operations of Oklahoma Pawn

Brokers and Pawn Shops and is supervised and regulated by the Oklahoma

Department of Consumer Credit.

       3.     The preempted provisions enumerated in the Oklahoma Pawnshop

Act, Title 59 O.S. § 1501 et seq., are more particularly as set forth in:

       a.     § 1503 - License Required.

       b.     § 1503A - Eligibility for Pawn License.

       c.     § 1506 - Effect of License.

       d.     § 1508 - Examination, Investigations and Access to Records.

       e.     § 1511 - Limitation on Agreements and Practices.

       f.     § 1514 - Enactment of Ordinances by Municipalities.


                                     Page 2 of 18
      6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 3 of 19



      g.     § 1515 - Copy of Report to Law Enforcement Agency.........

      4.     The Defendant, Board of Commissioners, constitute the rule making

authority for the City of Sallisaw.

      5.     The Sallisaw Code of Ordinances give rise to and permit the

unauthorized law enforcement conduct by the Sallisaw Police personnel and the

Sequoyah County Sheriff’s Office personnel, not while pursuing any

administrative function, but while operating under the suspicion of criminal

activity, conducting warrantless searches, under the color of law, resulting in the

attempts to seize property in violation of the constitutional and statutory

protected property rights of the Plaintiff.

      6.     The Sallisaw Code of Ordinances and provisions therein disregard

and are in conflict with and more restrictive than the statutory scheme set forth

in the Oklahoma Pawnshop Act.

      7.     The Sallisaw, OK Code of Ordinances are in conflict with the

provisions of the Oklahoma Pawnshop Act in the following particulars:

             a.     Sec. 22-262 requires a pawn broker to register with the city
                    clerk. This section is more restrictive than the provisions of
                    the Oklahoma Pawnshop Act.

             b.     Sec. 22-263 requires a subscription to LeadsOnLine and
                    requires the uploading of information from books and
                    records. This section is more restrictive than the provisions
                    of the Oklahoma Pawnshop Act which contains no such
                    provision.

             c.     Sec. 22-264 at the end of (a) (1) substitutes the “city” under
                    administrative ......examination or inspection...... In (c) there is

                                      Page 3 of 18
      6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 4 of 19



                    a requirement for electronic records. This section is more
                    restrictive than the provisions of the Oklahoma Pawnshop
                    Act.

             d.     Sec. 22-266 (7) contains an unlawful restriction connected
                    with intoxicating liquors or drugs. This section is more
                    restrictive than the provisions of the Oklahoma Pawnshop
                    Act.

             e.     Sec. 22-267 provides a fine, fees and costs for any violation of
                    the Sallisaw, OK Code of Ordinances. This section is more
                    restrictive than the provisions of the Oklahoma Pawnshop
                    Act.

      8.      The past and current conduct of officers of the Sallisaw Police

Department and the current conduct of the Sequoyah County Sheriff’s

Department not only violate the protected property rights of the Plaintiff, but

also are in conflict with the Oklahoma Pawnshop Act which is a statutory process

for the licensing and regulating Oklahoma Pawn Shops and sets forth procedures

and the course of conduct for law enforcement to follow in circumstances where

there is a suspicion of criminal conduct.

      9.     In this instant action, the Plaintiff seeks Declaratory Judgment as to

the validity of the Sallisaw Code of Ordinances as the provisions relate to Pawn

Brokers and the operation of Pawn Shops which are in conflict with the

Oklahoma Pawnshop Act.

      10.    Plaintiff also seeks Injunctive Relief to stop Sallisaw Police and the

Sequoyah County Sheriff’s Office from sending alleged victims into pawn shops to

look for and claim what they believe might be their property. Additional


                                    Page 4 of 18
      6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 5 of 19



Injunctive Relief is sought to prohibit all law enforcement from conducting

warrantless searches and attempted seizures, under the color of law, once they

establish a suspicion of criminal activity. At this point the inspection is no longer

a neutral administrative search and they are required to seek a warrant.

                                     PARTIES

      11.    The Plaintiff, Ted Fine, d/b/a Fine Pawn , (“Fine Pawn” or

“Plaintiff”) conducts business as Fine Pawn, located at 1010 West Cherokee

Avenue, Sallisaw, OK 74955. Fine Pawn is properly licensed by the Oklahoma

Department of Consumer Credit (“ODCC”) and is authorized to buy, pawn and sell

items sold or pledged to the pawnshop. As a pawnshop, subject to the regulation

of the OKLAHOMA DEPARTMENT OF CONSUMER CREDIT, upon the receipt of

property obtained by purchase or pledge, Plaintiff is vested with a legally

protected property interest in that property. At all times material to this action,

Plaintiff has operated a licensed Pawn Shop within the Corporate City Limits of

the City of Sallisaw, in the County of Sequoyah, State of Oklahoma.

      12.    The Defendant, City of Sallisaw is located in Sequoyah County,

Oklahoma, and operates under a city charter and has a Council / City Manager

form of government.

      13.    The Defendant, Board of Commissioners of the City of Sallisaw,

Oklahoma, is the governing body that possesses the authority to pass all




                                    Page 5 of 18
      6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 6 of 19



ordinances for the City of Sallisaw compiled into the Sallisaw City Code and is

currently comprised of:

             a.     Ronnie Lowe, Commissioner Ward 1,
             b.     Phillip Gay, Commissioner Ward 2,
             c.     Julian Mendiola, Commissioner Ward 3,
             d.     Shannon Vann, Commissioner Ward 4.

      14.    The Defendant, Ernie Martens (“Mayor”) is the duly elected Mayor

for the City of Sallisaw, State of Oklahoma.

      15.    The Defendant, Keith Skelton, is the City Manager for the City of

Sallisaw, County of Sequoyah, State of Oklahoma.

      16.    The Defendant, Larry Lane, is an individual and is Sheriff of

Sequoyah County, State of Oklahoma.

      17.    The Defendant, Gene Wheat, is an individual and an investigator for

the Sheriff of Sequoyah County, State of Oklahoma.

      18.    The Defendant, Sallisaw Police Department, is a necessary party as

the Plaintiff has had similar problems arise with the Sallisaw Police Department

and as a result thereof is a named Defendant to be bound by any judgments and

orders of this Court.

                        JURISDICTION, VENUE AND
                  STATUTORY BASIS FOR PLAINTIFF’S CLAIMS

      19.    Plaintiff’s causes of action arise under the laws of the United States,

particularly under the Civil Rights Act, 42 U.S.C. §1983, the United States’

Constitution, particularly under the provisions of the Fourteenth (14 th), Fourth


                                    Page 6 of 18
      6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 7 of 19



(4 th ) Amendments and the due process clause of the Fifth (5 th) Amendment, and

under, Rule 57 (Declaratory Judgment) and Rule 65 (Injunctions and Restraining

Orders) of the Federal Rules of Civil Procedure and applicable State Statutes

including but not limited to Title 59 O.S. § 1501 et. seq. and the common laws of

the State of Oklahoma.

       20.    This Honorable Court has jurisdiction under and by virtue of 28

U.S.C. § 1343, and under provisions of the GRAMM-LEACH-BILLEY FINANCIAL

SERVICES MODERNIZATION ACT OF 1999 (GLBA) codified as 15 U.S.C. 6801 et

seq.; 16 C.F.R. 313, under The FEDERAL TRADE COMMISSION / CONSUMER

FINANCIAL PROTECTION BUREAU (FTC/CFPB). The Court has Supplemental

Jurisdiction pursuant to 28 U. S. Code § 1367, in that the claims are interrelated

and arise out of the same conduct and occurrences.

       21.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391 in

that all Defendants reside within the State of Oklahoma and one or more live in

this District and all of the events and actions by the Defendants giving rise to

Plaintiff’s claims arose within this District.

                                       COUNT I

       22.    At all times material to this Complaint, the named Defendants, and

each of them, were acting individually implementing state and/or municipal law

and/or official policy or custom of the City of Sallisaw, State of Oklahoma and/or

were acting under color of law.


                                      Page 7 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 8 of 19



      23.   Title 59 O.S. § 1508(B) states:

            “Whenever a peace officer has probable cause to
            believe that property in possession of a licensed
            pawnbroker is stolen or embezzled, the peace officer of
            the local law enforcement agency of the municipality
            or other political subdivision in which the pawnshop
            resides may place a written hold order on the property.
            The initial term of the written hold order shall not
            exceed thirty (30) days. However, the holding period
            may be extended in successive thirty (30) day
            increments upon written notification prior to the
            expiration of the initial holding period. If the holding
            period has expired and has not been extended, the
            hold order shall be considered expired and no longer
            in effect, and title shall vest in the pawnbroker subject
            to any restrictions contained in the pawn contract. The
            initial written hold order shall contain the following
            information:
                  1. Signature of the pawnbroker or designee;
                  2. Name, title and identification number of the peace officer
                  placing the hold order;
                  3. Name and address of the agency to which the peace officer
                  is attached and the offense number;
                  4. Complete description of the property to be held, including
                  model number, serial number and transaction number;
                  5. Name of agency reporting the property to be stolen or
                  embezzled;
                  6. Mailing address of the pawnshop where the property is
                  held;
                  7. Expiration date of the holding period.”

      24.   The Sallisaw Police Department and the Sequoyah County Sheriff

Department do not follow the procedures enumerated in Title 59 O.S. § 1508(B).




                                   Page 8 of 18
      6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 9 of 19



      25.     Gene Wheat, Investigator for the Sequoyah County Sheriff’s

Department, acting outside of any administrative function but in the capacity of a

law enforcement officer and under the color of law, pursued a course of conduct

designed to and which did in fact interfere with the Plaintiff’s property interest,

in violation of the constitutional rights of the Plaintiff to be free from warrantless

search and attempted seizure, in the following particulars:

             a.     In mid April, 2019, according to Gene Wheat, a conversation
                    was overheard in the Sequoyah County Jail mentioning a
                    pickup that was allegedly pawned at Fine Pawn Shop,
                    believed to be stolen.

             b.     On April 22, 2019, Gene Wheat, under the suspicion of a
                    crime having been committed, instructed an alleged victim to
                    enter the pawnshop seeking a black pickup. The Alleged
                    victim entered the pawn shop at approximately 2:00 p.m.
                    confronted the pawn shop staff and then left.

             c.     Investigator Wheat entered the pawn shop at approximately
                    2:22 p.m. and without a warrant demanded to search for the
                    pickup.

      26.    The actions of Gene Wheat in his law enforcement capacity, under

the color of law and based on a suspicion of criminal activity, effectively deprived

the Plaintiff of his constitutionally protected property interest and elevated itself

to the level of an unlawful search and the attempted seizure of property from the

Plaintiff without warrant or judicial process.

      27.    Thereafter a Sallisaw Police Officer sent a victim of a burglary,

Jennifer Crutchfield, to Fine Pawn seeking her stolen property.



                                     Page 9 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 10 of 19



      28.    Defendants, Gene Wheat, the Sequoyah Sheriff’s Department and the

Sallisaw Police Department should be enjoined and prohibited from engaging in

any conduct or any attempted warrantless searches and/or attempted seizures

of property once they develop any suspicion of criminal activity including but not

limited to stolen property in the possession of a pawnbroker at which time they

should be required to obtain a warrant.

      29.    Defendants, Gene Wheat, the Sequoyah County Sheriff’s Department

and the Sallisaw Police Department should, by injunctive relief, be required to

follow all of the policies and procedures in the Oklahoma Pawnshop Act as set

forth in Title 59 O.S § 1501 et. seq. and § 1508 (B).

                                     COUNT II

      30.    Pursuant to Title V of the GRAMM-LEACH-BILLEY FINANCIAL

SERVICES MODERNIZATION ACT OF 1999 (GLBA) codified as 15 U.S.C. 6801 et

seq., grants consumer financial privacy protections to customers of “financial

institutions,” which includes pawnbrokers.

      31.    The privacy safeguards and regulations implementing the GLBA are

found at 16 C.F.R. 313, under The FEDERAL TRADE COMMISSION / CONSUMER

FINANCIAL PROTECTION BUREAU (FTC/CFPB), which sets forth compliance and

measures to safeguard the disclosure of nonpublic personal information to third

parties.




                                    Page 10 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 11 of 19



      32.     Plaintiff is required to comply with the GLBA and the FTC/CFPB or

face the risk and the possibility of civil and criminal penalties for non-

compliance.

      33.     The requirement of the Sallisaw Code of Ordinance requiring

uploading to a third party data base such as LeadsOnLine is also a direct

violation of GLBA, FTC and CFPB.

      34.     The Defendants, Gene Wheat, the Sequoyah Sheriff’s Department

and the Sallisaw Police Department should be enjoined and prohibited from

directing alleged victims to enter into the pawn shop to search for their allegedly

stolen property and to request information on the person who pawned or sold it.

                                     COUNT III

      35.     The CHARTER OF THE CITY OF SALLISAW, OKLAHOMA as voted

upon by a majority of electors voting thereon was approved on the 18 th day of

December, 1992 as signed by David Walters, Governor of the State of Oklahoma,

ATTEST: by John Kennedy, Secretary of State.

      36.     Section 6 of the Charter states:

              “Except as otherwise provided in this Charter, all
              powers of the City and the determination of matters of
              policy shall be vested in the Board of Commissioners,
              subject to............ the Board of Commissioners may:

              (b.) Enact local legislation subject to limitation as may
              now or hereafter be imposed by the statutes of the
              State of Oklahoma and the Constitution of the State of
              Oklahoma.”


                                    Page 11 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 12 of 19




      37.    Defendants, City of Sallisaw, Oklahoma, Board of Commissioner of

The City of Sallisaw, Oklahoma including but not limited to Mayor Ernie Martens,

Keith Skelton as City Manager for the City of Sallisaw (or their predecessors) ,

have jointly and severally entered in the municipal records of the City of Sallisaw

Code of Ordinances specific code sections that deprive the Plaintiff of his rights

protected under the Fourteenth (14 th), Fourth (4 th) Amendments and the due

process clause of the Fifth (5 th) Amendment. These actions circumvent and

violate procedural due process and the requirements and restrictions of the

Oklahoma Pawnshop Act, Title 59 O.S. § 1501 et. seq. The actions of these

Defendants, in concert, are as follows:

      38.    Title 59 O.S. § 1501 et. seq., hereinafter referred to as the Oklahoma

Pawnshop Act authorizes the ODCC as the regulatory agency for Pawnshops

located within the State of Oklahoma. Title 59 O.S. § 1514 states:

             “Municipalities may enact ordinances which are in
             compliance with but not more restrictive than
             (emphasis added) the provisions of the Oklahoma
             Pawnshop Act, Section 1501 et seq. of Title 59 of the
             Oklahoma Statutes. Any existing or future order,
             ordinance or regulation which conflicts with this
             provision shall be null and void.” (Emphasis
             added.)

      39.    The City of Sallisaw may not enact ordinances which are in

noncompliance and are/or more restrictive than any provisions within the State

Statutes wherein the Legislature has addressed the issue.

                                   Page 12 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 13 of 19



      40.    The Sallisaw Code of Ordinances usurps the authority legislatively

conveyed solely upon the Oklahoma Department of Consumer Credit. Although

Title 59 O.S. § 1514 above authorizes municipalities to enact ordinances, it

severally restricts and prohibits any ability to enact an ordinance which is clearly

more restrictive than the provisions of the Oklahoma Pawnshop Act.

      41.    The Oklahoma Pawnshop Act sets out the information to be

gathered by the Pawnbroker in Title 59 O.S. § 1515.

      42.    The City of Sallisaw’s Code of Ordinances contain multiple sections,

as set forth in paragraph 7 above, that are more restrictive than state law in Title

59 O.S § 1501 et. seq. and are prohibited.

      43.    The Oklahoma Legislature has specifically preempted the field

reserving exclusively unto the Oklahoma Department of Consumer Credit the

licensing of pawn shops in §1503, the bond requirement in §1504, the authority

to license and charge an annual fee in §1506, the authority to revoke or suspend

the license in §1507 and the information required to be gathered by the

pawnbroker in §1515.

      44.    Further the City of Sallisaw invades the rule making authority

conferred on by the Legislature to the Administrator of the Department of

Consumer Credit. The authority for rule making is specifically relegated solely to

the Administrator, as set forth in Title 59 O.S. §1512 and §1514 and therefore




                                   Page 13 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 14 of 19




precludes the City of Sallisaw from usurping the authority of the Oklahoma

Department of Consumer Credit.

       45.    Additionally, the Oklahoma Legislature has specifically preempted

the field concerning the information required to be gathered by the pawnbroker

in §1515, which does not include a register or the vast information set forth in

the municipal ordinance. Only the information required by §1515 and

consequently the only information which may be required by a municipality

pursuant to §1514 is clearly delineated by the Oklahoma Legislature. Further,

the information is not required to be delivered to law enforcement. Section

1515(A) limits the requirement for the pawnbroker providing information to law

enforcement as follows “(A) Any pawnbroker shall make available a copy or

report within two (2) days of any buy or pawn transaction to the local law

enforcement agency......”(emphasis added). Although the Statute also states that

“The pawnbroker may provide the transaction report to the local law

enforcement agency by either electronically reporting the information in the

transaction report to an electronic database.........;” there is no statutory

requirement to do so. (emphasis added) Any providing or uploading of records

is clearly at the option of the pawnbroker to choose his preferred method as to

whether he desires to make available, provide or upload transaction reports.

       46.    Ordinance Sec. 22-264 authorizes systematic violation of the 4 th

Amendment to the United States Constitution regarding warrantless searches,


                                     Page 14 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 15 of 19




absent probable cause and without restrictions or limitations on the time, or

scope of such search. This ordinance invades the rule making authority

conferred on the Administrator of the Department of Consumer Credit, by the

Legislature and greatly expands the requirements of Title 59 O.S. § 1515

concerning what information must be gathered by the Plaintiff. The ordinance

requires the Plaintiff to upload data to a third party administrator, “LEADS ON

LINE” or any other database approved by the Sallisaw Police Department, which

constitutes an unconstitutional search and seizure pursuant to the 4 th

Amendment to the United States Constitution and the violation of Title 59 O.S. §

1514 and also violates GLBA, FTC and CFPB.

                                   CONCLUSION

             47.    The Court should find that the actions of the Defendants,

Sequoyah County Sheriff Department and the Sallisaw Police Department

constitute unconstitutional warrantless searches and give rise to the potential for

warrantless seizures. The actions of the Defendants, Sequoyah County Sheriff

Department and the Sallisaw Police Department result in a deprivation of the

Plaintiff’s protected property interest and are done and performed with a

reckless disregard for the Plaintiff’s constitutionally protected rights, without

probable cause, in direct violation of the GLBA, FTC and CFPB;.

      48.    An examination of the City of Sallisaw’s Ordinances indicates that

the Court should find that the City of Sallisaw’s Ordinance Sec. 22-262, Sec.22-


                                    Page 15 of 18
     6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 16 of 19




263, Sec. 22-264. Sec.22-266 (7) and Sec. 22-267 are more restrictive than state

law as prohibited by Title 59 O.S. § 1501 et seq. and enter declaratory relief,

declaring that the Sallisaw Code of Ordinances Sec. 22-262, Sec.22-263, Sec. 22-

264. Sec. 22-266 (7) and Sec. 22-267 with respect to pawn brokers and pawn

shops in their collective entirety are void and null on their face.

      49.    If these Defendants are not restrained and enjoined from engaging

in unlawful conduct the Plaintiff will suffer an irreparable deprivation of rights

and financial hardship and harm.

                               REQUESTED RELIEF

      50.    WHEREFORE, premises considered, Plaintiff prays for judgment

against the named Defendants for:

      a.     Declaratory Judgment:

             i.     Finding that the actions of the Defendants, Sequoyah County
                    Sheriff Department and the Sallisaw Police Department
                    constitute a deprivation of rights under the color of law; are
                    unconstitutional and violate the Plaintiff’s protected right
                    against warrantless searches under the Fourteenth (14 th ),
                    Fourth (4 th) Amendments and the due process clause of the
                    Fifth (5 th) Amendment .

             ii.    Finding that Sallisaw Code of Ordinances Sec. 22-263 and Sec.
                    22-264 on their face and in their application to the Plaintiff
                    are more restrictive than the provisions of Title 59 O.S. §
                    1501 et. seq., and that the Defendants attempt to expand by
                    the Sallisaw Code of Ordinances to circumvent the authority
                    of the Oklahoma Department of Consumer Credit as the sole
                    regulatory agency of pawnshops within the State of
                    Oklahoma are in non-compliance with, and more restrictive
                    than the provisions Oklahoma Pawnshop Act and are
                    therefore null and void.

                                    Page 16 of 18
6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 17 of 19




 b.    An Injunction by this Court directing the Defendants:

       i.     when under suspicion of criminal activity, to cease sending
              alleged victims to pawn shops to search for their property;

       ii.    and further to cease all searches with the exception of neutral
              administrative searches and to cease all searches and attempted
              seizures of records or property from the Plaintiff’s premises
              without a valid search warrant.

 c.    For an award of costs and reasonable attorney’s fee, and for such other
       relief as the Court may find just and proper.

                       DEMAND FOR JURY TRIAL

 Plaintiff hereby makes demand for a trial by jury.




                               Page 17 of 18
6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 18 of 19




 Dated this 15th day of July, 2019.

                                         Respectfully submitted,
                                         LKDLAW, P.C.

                                          /s/ Laurence K. Donahoe


                                         Laurence K. Donahoe, OBA # 2414
                                         P.O. Box 31375
                                         Edmond OK 73003-0023
                                         Telephone (405) 282-1225
                                         Facsimile (404) 282-1298
                                         Email:lkdlaw@me.com
                                         Attorney for Plaintiffs

                                                and

                                         James A. Conrady, OBA # 1853
                                         CONRAD LAW, PLLC
                                         6 N. Pecan Drive
                                         Stillwater OK 74075
                                         (832) 330-5620
                                         Jconrady@hotmail.com
                                         Co-counsel for the Plaintiffs




                                Page 18 of 18
6:19-cv-00227-JH Document 2 Filed in ED/OK on 07/15/19 Page 19 of 19
